Marquette :
This appeal is from the determination of a deficiency m income tax for the year 1920 in the amount of $826.53.
FINDINGS OF FACT.
The petitioner is an individual residing at Brooklyn, N. Y. He filed an income-tax return for the year 1920 and reported a net income of $4,306.77. Upon audit of the return the Commissioner increased the net income reported therein by the amount of $6,140.80, representing the amount which the petitioner had deducted on account of an alleged opening inventory for the year 1920, and by the amount of $2,420, representing salary drawn by the petitioner and not reported in his return. At the hearing the petitioner failed to produce any competent evidence which would warrant a finding that the facts are other than as determined by the Commissioner.

Judgment for the Commissioner.